



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Adam, 2012
    ONCA 582

DATE: 20120910

DOCKET: C54892

Rosenberg, Blair and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Roble Nour Adam

Appellant

Roble Nour Adam, in person

Christopher R. Murphy, for
amicus curiae

John C. Pearson, for the respondent

Heard: August 14, 2012

On appeal from the judgment of Justice Anne Marie Molloy
    of the Superior Court of Justice, dated December 16, 2011, granting
certiorari
setting aside the order of Justice William R. Wolski of the Ontario Court
    of Justice, dated January 28, 2011.

ENDORSEMENT

[1]

The appellant appeals, with the assistance of
amicus
counsel,
    Mr. Murphy, from the decision of Molloy J. allowing an application by the Crown
    in the nature of
certiorari
to quash the decision of Wolski J.
    ordering the appellant to stand trial for second degree murder. Molloy J.
    allowed the Crown application and ordered that the applicant stand trial for
    first degree murder.

[2]

The scope of review on a Crown application for
certiorari
is limited.
    However, in the circumstances of this case we agree with the application judge
    that the preliminary inquiry judge exceeded his jurisdiction in weighing the
    evidence and choosing between competing inferences.

[3]

The preliminary inquiry judge exceeded his jurisdiction in finding that
    there was no evidence of planning and deliberation. The various pieces of
    evidence had to be considered cumulatively. In particular, the document found
    in the appellants possession had to be considered along with the other
    evidence. On its face it may not have shown an
animus
towards the
    deceased, but it did show that the appellant harboured a grudge against the
    deceased.

[4]

More importantly, it would be open to the trier of fact to find that the
    appellant had obtained the knife used to kill the deceased some time before the
    attack on her. The manner in which the attack took place, not in the course of
    a struggle, but while the deceased was on the telephone, suggests that the
    appellant had the knife with him and that he attended at the deceaseds office
    for the purpose of killing her. The Crown did not have to establish exactly
    when the appellant obtained the knife or where he kept it prior to attacking
    the deceased. While a trier of fact might conclude at a trial that the appellant
    did not attend the office to kill the deceased, the other inference was
    available.  It was not open to the preliminary inquiry judge to choose between
    competing inferences.

[5]

Accordingly, the appeal is dismissed.

M. Rosenberg J.A.

R.A. Blair J.A.

M. Tulloch J.A.


